Exhibit 77C THE ROYCE FUND Royce Select Fund I Royce Pennsylvania Mutual Fund Royce Select Fund II Royce Low-Priced Stock Fund Royce Global Select Long/Short Fund Royce Heritage Fund Royce Enterprise Select Fund Royce Value Plus Fund Royce Opportunity Select Fund Royce Premier Fund Royce Micro-Cap Discovery Fund Royce Special Equity Fund Royce Financial Services Fund Royce Value Fund Royce SMid-Cap Value Fund Royce 100 Fund Royce Focus Value Fund Royce Total Return Fund Royce Partners Fund Royce Dividend Value Fund Royce Special Equity Multi-Cap Fund Royce Micro-Cap Fund Royce European Smaller-Companies Fund Royce Opportunity Fund Royce Global Dividend Value Fund Royce Global Value Fund Royce International Micro-Cap Fund Royce International Smaller-Companies Fund Royce International Premier Fund At a Special Meeting of Shareholders held on September 26, 2013, the Funds' shareholders elected eight Trustees, consisting of the following: Name For Withhold Charles M. Royce W. Whitney George Patricia W. Chadwick Richard M. Galkin Stephen L. Isaacs Arthur S. Mehlman David L. Meister G. Peter O'Brien
